Citation Nr: 1440275	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-15 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine strain with degenerative disc disease for the period prior to April 23, 2014.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine strain with degenerative disc disease for the period on and after April 23, 2014.  

3.  Entitlement to a disability evaluation in excess of 20 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the Veteran's right knee patellofemoral syndrome.  

4.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for the Veteran's right knee patellofemoral syndrome.  

5.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the Veteran's left knee patellofemoral syndrome.  

6.  Entitlement to a disability evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for the Veteran's left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from May 1979 to May 1983; from September 1990 to May 1991; and from June 2002 to December 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Manchester, New Hampshire, Regional Office (RO) which, in pertinent part, granted service connection for metatarsalgia of the feet; assigned a noncompensable evaluation for that disability; granted service connection for lumbar spine strain; assigned a 10 percent evaluation for that disability; granted service connection for right knee and left knee patellofemoral syndrome; assigned noncompensable evaluations for those disabilities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260; and effectuated the awards as of May 21, 2007.  In December 2008, the Veteran was afforded a hearing before a VA decision review officer (DRO).  A hearing transcript was prepared and incorporated into the record.  

In April 2012, VA, in pertinent part, recharacterized the Veteran's lumbar spine disorder as lumbar spine strain with degenerative disc disease evaluated as 20 percent disabling and increased the initial evaluations for the Veteran's bilateral foot, right knee, and left knee disorders from noncompensable to 10 percent disabling.  In November 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  At the Board hearing, the Veteran expressly withdrew her appeal from the initial evaluation assigned for her metatarsalgia of the feet.  In January 2014, the Board dismissed the Veteran's claim for an initial evaluation in excess of 10 percent for her metatarsalgia of the feet and remanded the issues of service connection for a cervical spine disorder and rheumatoid arthritis and the initial evaluations of the Veteran's lumbar spine, right knee, and left knee disabilities to the RO for additional action.  

In July 2014, the Appeals Management Center (AMC), in pertinent part, granted service connection for rheumatoid arthritis of the knees, the ankles, the feet, the wrists, and the hands; assigned a noncompensable evaluation for that disability; effectuated the award as of May 21, 2007; granted service connection for a cervical spine disorder, right upper extremity radiculopathy, and left upper extremity radiculopathy; assigned 20 percent evaluations for those disabilities; granted service connection for "limitation of extension of the right knee;" assigned a 20 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; granted service connection for "limitation of extension of the left knee;" assigned a 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; effectuated those awards as of April 23, 2014; increased the evaluation for the Veteran's lumbar spine strain with degenerative disc disease from 20 to 40 percent; and effectuated that award as of April 23, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A June 2012 written statement from J. Shearman, M.D., conveys that the Veteran had been diagnosed with arthritis in her back and knees and had been treated by him since 2004.  The report of an April 2014 VA examination states that a "letter from her private rheumatologist indicates that she has had treatment for [rheumatoid arthritis] since 2004, though there are no detailed records from the time of original diagnosis in VBMS."  Clinical documentation of the cited private treatment of the Veteran's lumbar spine, right knee, and left knee disabilities is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her service-connected lumbar spine, right knee, and left knee disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Then readjudicate the issues of an evaluation in excess of 20 percent for the period prior to April 23, 2014, and in excess of 40 percent for the period on and after April 23, 2014, for the Veteran's lumbar spine strain with degenerative disc disease; an evaluation in excess of 20 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for her right knee patellofemoral syndrome; an evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for her right knee patellofemoral syndrome; an evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for her left knee patellofemoral syndrome; and an evaluation in excess of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for her left knee patellofemoral syndrome.  

If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

